                                                         USDC SDNY
UNITED STATES DISTRICT COURT                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                            ELECTRONICALLY FILED
PARAGON INSURANCE HOLDINGS, LLC,                         DOC #: _________________
                                                         DATE FILED: _12/9/2019_____
                              Petitioner,

               -against-
                                                                  19 Civ. 7238 (AT)
ALLIED WORLD INSURANCE COMPANY,
                                                                      ORDER
                        Respondent.
ANALISA TORRES, District Judge:

    Having reviewed the parties’ filings at ECF Nos. 81, 83, 94, and 98, it is hereby
ORDERED that Paragon’s motions at ECF Nos. 81 and 83 are DENIED.

        Local Rule 37.2 provides that “[n]o motion under Rules 26 through 37 inclusive of the
Federal Rules of Civil Procedure shall be heard unless counsel for the moving party has first
requested an informal conference with the Court by letter-motion for a pre-motion discovery
conference.” Local Civil Rule 37.2. Paragon’s failure to request such a conference requires that
its motions be denied. See, e.g., Williams v. Rosenblatt Sec. Inc., No. 14 Civ. 4390, 2016 WL
590232, at *3 (S.D.N.Y. Feb. 11, 2016); Meadowbrook-Richman, Inc. v. Associated Fin. Corp.,
253 F. Supp. 2d 666, 680 (S.D.N.Y. 2003); Tri-Star Pictures, Inc. v. Unger, 171 F.R.D. 94, 100
(S.D.N.Y. 1997); see also Rule II.C of the Court’s Individual Practices in Civil Cases (requiring
a telephonic or in-person meet-and-confer process and a single joint letter to the Court not
exceeding six pages).

       The Clerk of Court is directed to terminate the motions at ECF Nos. 81 and 83.

       SO ORDERED.

Dated: December 9, 2019
       New York, New York
